Exhibit 10.1

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of December 27, 2019 (the
“Execution Date”), is entered into by and between MICROVISION, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (the “Investor”). Capitalized terms used herein and
not otherwise defined herein are defined in Section 1 hereof.

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Sixteen Million Dollars ($16,000,000) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined herein)) are referred to herein as the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

  1.

CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)     “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase (as defined below) made pursuant to Section 2(c) hereof, the Business
Day immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(b) hereof.

(b)    “Accelerated Purchase Floor Price” means $0.50, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Accelerated Purchase Floor Price
shall mean the lower of (i) the adjusted price and (ii) $0.50.

(c)    “Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) hereof, any minimum per share
price threshold set forth in the applicable Accelerated Purchase Notice.

(d)    “Accelerated Purchase Notice” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the
applicable Accelerated Purchase Share Amount at the Accelerated Purchase Price
on the Accelerated Purchase Date for such Accelerated Purchase in accordance
with this Agreement and specifying any Accelerated Purchase Minimum Price
Threshold determined by the Company.

(e)    “Accelerated Purchase Price” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the lower of (i) ninety-seven
percent (97%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern
time, on the applicable Accelerated Purchase Date, or such other time publicly
announced by Principal Market as the official open (or commencement) of trading
on the Principal Market on such applicable Accelerated Purchase Date (the
“Accelerated Purchase



--------------------------------------------------------------------------------

Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m., Eastern
time, on such applicable Accelerated Purchase Date, or such other time publicly
announced by Principal Market as the official close of trading on the Principal
Market on such applicable Accelerated Purchase Date, (B) such time, from and
after the Accelerated Purchase Commencement Time for such Accelerated Purchase,
that the total number (or volume) of shares of Common Stock traded on the
Principal Market has exceeded the applicable Accelerated Purchase Share Volume
Maximum, and (C) such time, from and after the Accelerated Purchase Commencement
Time for such Accelerated Purchase, that the Sale Price has fallen below the
applicable Accelerated Purchase Minimum Price Threshold (such earliest of
(i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase Termination Time”),
and (ii) the Closing Sale Price of the Common Stock on such applicable
Accelerated Purchase Date (each to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

(f)    “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(c) hereof (subject to the Purchase Share limitations
contained in Section 2(c) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

(g)    “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).

(h)    “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

(i)    “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in Section 2(c) hereof and
(ii) on which the Investor receives, prior to 1:00 p.m., Eastern time, on such
Business Day, a valid Additional Accelerated Purchase Notice for such Additional
Accelerated Purchase in accordance with this Agreement.

(j)    “Additional Accelerated Purchase Floor Price” means $0.50, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Additional Accelerated Purchase
Floor Price shall mean the lower of (i) the adjusted price and (ii) $0.50.

(k)    “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, any minimum per share price threshold set forth in the applicable
Additional Accelerated Purchase Notice.

 

2



--------------------------------------------------------------------------------

(l)    “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement, and specifying any Additional
Accelerated Purchase Minimum Price Threshold determined by the Company.

(m)    “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the lower
of (i) ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(c) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the
applicable Additional Accelerated Purchase Share Volume Maximum, and (Z) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (each to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

(n)    “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(d) hereof (subject to the Purchase Share limitations contained in
Section 2(b) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

(o)    “Additional Accelerated Purchase Share Percentage” means, with respect to
an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, thirty
percent (30%).

(p)    “Additional Accelerated Purchase Share Volume Maximum” means, with
respect to an

 

3



--------------------------------------------------------------------------------

Additional Accelerated Purchase made pursuant to Section 2(d) hereof, a number
of shares of Common Stock equal to (i) the applicable Additional Accelerated
Purchase Share Amount properly directed by the Company to be purchased by the
Investor in the applicable Additional Accelerated Purchase Notice for such
Additional Accelerated Purchase, divided by (ii) the Additional Accelerated
Purchase Share Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction)

(q)    “Alternate Adjusted Regular Purchase Share Limit” means, with respect to
a Regular Purchase made pursuant to Section 2(b) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Fifty Thousand Dollars
($150,000).

(r)    “Available Amount” means, initially, Sixteen Million Dollars
($16,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases Purchase Shares pursuant to Section 2
hereof, including, without limitation, the Initial Purchase pursuant to
Section 2(a) hereof.

(s)    “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

(t)    “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

  (u)

“Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) $0.0109 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

(v)    “Base Prospectus” means the Company’s final base prospectus, dated
November 13, 2018, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

(w)    “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(x)    “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

(y)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not,

 

4



--------------------------------------------------------------------------------

however, include any information which (i) was publicly known and made generally
available in the public domain prior to the time of disclosure by the disclosing
party; (ii) becomes publicly known and made generally available after disclosure
by the disclosing party to the receiving party through no action or inaction of
the receiving party; (iii) is already in the possession of the receiving party
on a non-confidential basis at the time of disclosure by the disclosing party as
shown by the receiving party’s files and records immediately prior to the time
of disclosure; (iv) is obtained by the receiving party from a third party
without a breach of such third party’s obligations of confidentiality; or (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession.

(z)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(aa)    “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(bb)    “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

(cc)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(dd)    “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(b) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(b) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

(ee)    “Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the U.S. Securities and Exchange
Commission (the “SEC”) pursuant to Rule 424(b)(5) under the Securities Act and
in accordance with Section 5(a) hereof, together with all documents and
information incorporated therein by reference.

(ff)    “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company, provided, that none of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred: (A) any change in
the United States or foreign economies or securities or financial markets in
general that does not have a disproportionate effect on the Company, (B) any
change that generally affects the industry in which the Company operates that
does not have a disproportionate effect on the Company, (C) any change arising
in connection with earthquakes, hostilities, acts of war, sabotage or terrorism
or military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (D) any action taken by the Investor, its affiliates or its
or their successors and assigns with respect to the transactions contemplated by
this Agreement, (E) the effect of any change in applicable laws or accounting
rules that does not have a disproportionate effect on the Company, or (F) any
change resulting from compliance with terms of this Agreement or the

 

5



--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement, or (iii) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.

(gg)    “Maturity Date” means the first day of the month immediately following
the twenty-four (24) month anniversary of the Commencement Date.

(hh)    “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on
the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

(ii)    “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(jj)    “Principal Market” means the Nasdaq Global Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on the Nasdaq Capital Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the NYSE American,
the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC
Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

(kk)    “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents and information incorporated by reference therein.

(ll)    “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

(mm)    “Purchase Amount” means, with respect to the Initial Purchase, any
Regular Purchase, any Accelerated Purchase or any Additional Accelerated
Purchase made hereunder, as applicable, the portion of the Available Amount to
be purchased by the Investor pursuant to Section 2 hereof.

(nn)    “Purchase Date” means, with respect to a Regular Purchase made pursuant
to Section 2(b) hereof, the Business Day on which the Investor receives, after
4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business
Day, a valid Regular Purchase Notice for such Regular Purchase in accordance
with this Agreement.

(oo)    “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(b) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date for such Regular Purchase and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days prior to the Purchase Date for such
Regular Purchase (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

6



--------------------------------------------------------------------------------

(pp)    “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

(qq)     “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

(rr)     “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.

(ss)    “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(tt)    “SEC” means the U.S. Securities and Exchange Commission.

(uu)    “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

(vv)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ww)    “Signing Market Price” means $0.7114, representing the consolidated
closing bid price of the Common Stock on the Nasdaq Global Market on the date of
this Agreement, representing the lower of (i) the closing price of the Common
Stock on the Nasdaq Global Market immediately preceding the date of this
Agreement or (ii) the average of the closing price of the Common Stock on the
Nasdaq Global Market for the five Business Days immediately preceding the
signing of this Agreement.

(xx)     “Subsidiary” means any Person the Company wholly-owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

(yy)    “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

(zz)    “Transfer Agent” means American Stock Transfer & Trust Company, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

(aaa)    “VWAP” means in respect of an Accelerated Purchase Date and an
Additional Accelerated Purchase Date, as applicable, the volume weighted average
price of the Common Stock on the Principal Market, as reported on the Principal
Market or by another reputable source such as Bloomberg, L.P.

 

7



--------------------------------------------------------------------------------

  2.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

(a)    Initial Purchase. Upon the satisfaction of the conditions set forth in
Sections 7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”), the Investor shall purchase $1,000,000.60
worth of Purchase Shares at a purchase price of $0.6531 (such purchase the
“Initial Purchase” and such Purchase Shares, the “Initial Purchase Shares”).

(b)    Commencement of Regular Sales of Common Stock. Beginning one (1) Business
Day following the Commencement Date and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Regular Purchase Notice from time to time, to purchase up to One
Hundred Seventy-Five Thousand (175,000) Purchase Shares, subject to adjustment
as set forth below in this Section 2(b) (such maximum number of Purchase Shares,
as may be adjusted from time to time, the “Regular Purchase Share Limit”), at
the Purchase Price on the Purchase Date (each such purchase a “Regular
Purchase”); provided, however, that (i) the Regular Purchase Share Limit may be
increased to up to Two Hundred Twenty-Five Thousand (225,000) Purchase Shares,
provided that the Closing Sale Price of the Common Stock is not below $1.25 on
the Purchase Date, (ii) the Regular Purchase Share Limit may be increased to up
to Two Hundred Seventy-Five Thousand (275,000) Purchase Shares, provided that
the Closing Sale Price of the Common Stock is not below $1.75 on the Purchase
Date, (iii) the Regular Purchase Share Limit may be increased to up to Three
Hundred Twenty-Five Thousand (325,000) Purchase Shares, provided that the
Closing Sale Price of the Common Stock is not below $2.50 on the Purchase Date
and (iv) the Regular Purchase Share Limit may be increased to up to Four Hundred
Twenty-Five Thousand (425,000) Purchase Shares, provided that the Closing Sale
Price of the Common Stock is not below $3.00 on the Purchase Date (all of which
amounts shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction);
and provided, further, however, that if, after giving effect to the full
proportionate adjustment to the Regular Purchase Share Limit therefor, the Fully
Adjusted Regular Purchase Share Limit then in effect would preclude the Company
from delivering to the Investor a Regular Purchase Notice hereunder for a
Purchase Amount (calculated by multiplying (X) the number of Purchase Shares
equal to the Fully Adjusted Regular Purchase Share Limit, by (Y) the Purchase
Price per Purchase Share covered by such Regular Purchase Notice on the
applicable Purchase Date therefor) equal to or greater than One Hundred Fifty
Thousand Dollars ($150,000), the Regular Purchase Share Limit for such Regular
Purchase Notice shall not be fully adjusted to equal the applicable Fully
Adjusted Regular Purchase Share Limit, but rather the Regular Purchase Share
Limit for such Regular Purchase Notice shall be adjusted to equal the applicable
Alternate Adjusted Regular Purchase Share Limit as of the applicable Purchase
Date for such Regular Purchase Notice; and provided, further, however, that the
Investor’s committed obligation under any single Regular Purchase, other than
any Regular Purchase with respect to which an Alternate Adjusted Regular
Purchase Share Limit shall apply, shall not exceed One Million and Five Hundred
Thousand Dollars ($1,500,000), unless the parties mutually agree to increase the
dollar amount of any Regular Purchase on any Purchase Date at the applicable
Purchase Price. If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Regular Purchase Notice in accordance herewith,
and the Investor shall have no obligation to purchase such excess Purchase
Shares in respect of such Regular Purchase Notice; provided, however, that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Regular Purchase Notice. The Company
may deliver multiple Regular Purchase Notices to the Investor as often as every
Business Day, so long as the Company has not failed to deliver Purchase Shares
subject to all prior Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, including,

 

8



--------------------------------------------------------------------------------

without limitation, those that have been effected on the same Business Day as
the applicable Purchase Date, have theretofore been received by the Investor as
DWAC Shares in accordance with this Agreement. Notwithstanding the foregoing,
the Company shall not deliver a Regular Purchase Notice to the Investor during
the PEA Period.

(c)     Accelerated Purchases. Subject to the terms and conditions of this
Agreement, beginning one (1) Business Day following the Commencement Date and
thereafter, in addition to purchases of Purchase Shares as described in
Section 2(b) above, the Company shall also have the right, but not the
obligation, to direct the Investor, by its delivery to the Investor of an
Accelerated Purchase Notice from time to time in accordance with this Agreement,
to purchase the applicable Accelerated Purchase Share Amount at the Accelerated
Purchase Price on the Accelerated Purchase Date therefor in accordance with this
Agreement (each such purchase, an “Accelerated Purchase”). The Company may
deliver an Accelerated Purchase Notice to the Investor only on a Purchase Date
on which (i) the Company also properly submitted a Regular Purchase Notice
providing for a Regular Purchase of a number of Purchase Shares not less than
the Regular Purchase Share Limit then in effect on such Purchase Date in
accordance with this Agreement (including, without limitation, giving effect to
any automatic increase to the Regular Purchase Share Limit as a result of the
Closing Sale Price of the Common Stock exceeding certain thresholds set forth in
Section 2(b) above on such Purchase Date and any other adjustments to the
Regular Purchase Share Limit, in each case pursuant to Section 2(b) above), (ii)
the Closing Sale Price of the Common Stock is not less than the Accelerated
Purchase Floor Price and (iii) if all Purchase Shares subject to all prior
Regular Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Accelerated Purchase Date with respect to which
the applicable Accelerated Purchase relates, have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Accelerated Purchase Notice directing the Investor to purchase an
amount of Purchase Shares that exceeds the Accelerated Purchase Share Amount
that the Company is then permitted to include in such Accelerated Purchase
Notice, such Accelerated Purchase Notice shall be void ab initio to the extent
of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount that
the Company is then permitted to include in such Accelerated Purchase Notice
(which shall be confirmed in an Accelerated Purchase Confirmation), and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Accelerated Purchase Notice; provided, however, that the
Investor shall remain obligated to purchase the Accelerated Purchase Share
Amount which the Company is permitted to include in such Accelerated Purchase
Notice; and provided, further, however, that the parties may mutually agree to
increase the Accelerated Purchase Share Amount applicable to any Accelerated
Purchase, and all of the Purchase Shares subject to such increased Accelerated
Purchase shall be purchased by the Investor at the Accelerated Purchase Price
for such increased Accelerated Purchase in accordance with this Agreement.
Within one (1) Business Day after completion of each Accelerated Purchase Date
for an Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

(d)     Additional Accelerated Purchases. Subject to the terms and conditions of
this Agreement, beginning one (1) Business Day following the Commencement Date
and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(b) and Section 2(c) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver

 

9



--------------------------------------------------------------------------------

multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement (including, without limitation, giving effect to any automatic
increase to the Regular Purchase Share Limit as a result of the Closing Sale
Price of the Common Stock exceeding certain thresholds set forth in Section 2(b)
above on such Purchase Date and any other adjustments to the Regular Purchase
Share Limit, in each case pursuant to Section 2(b) above), (ii) if the Closing
Sale Price of the Common Stock on the Business Day immediately preceding the
Business Day on which such Additional Accelerated Purchase Notice is delivered
is not less than the Additional Accelerated Purchase Floor Price, and (iii) if
all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Additional Accelerated Purchase Date with respect to which the applicable
Additional Accelerated Purchase relates, have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Additional Accelerated Purchase Notice directing the Investor to
purchase an amount of Purchase Shares that exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement, such Additional Accelerated Purchase Notice shall be void ab initio
to the extent of the amount by which the number of Purchase Shares set forth in
such Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Additional Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Additional Accelerated
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the Additional Accelerated Purchase Share Amount which the Company is
permitted to include in such Additional Accelerated Purchase Notice; and
provided, further, however, that the parties may mutually agree to increase the
Additional Accelerated Purchase Share Amount applicable to any Additional
Accelerated Purchase, and all of the Purchase Shares subject to such increased
Additional Accelerated Purchase shall be purchased by the Investor at the
Additional Accelerated Purchase Price for such increased Additional Accelerated
Purchase in accordance with this Agreement. Within one (1) Business Day after
completion of each Additional Accelerated Purchase Date, the Investor will
provide to the Company a written confirmation of each Additional Accelerated
Purchase on such Additional Accelerated Purchase Date setting forth the
applicable Additional Accelerated Purchase Share Amount and Additional
Accelerated Purchase Price for each such Additional Accelerated Purchase on such
Additional Accelerated Purchase Date (each, an “Additional Accelerated Purchase
Confirmation”).

(e)     Payment for Purchase Shares. The Investor shall pay to the Company the
price for the Initial Purchase Shares pursuant to Section 2(a) via wire transfer
of immediately available funds on the same Business Day that the Investor
receives the Initial Purchase Shares as DWAC Shares, if such Initial Purchase
Shares are so received by the Investor before 1:00 p.m., Eastern time, or, if
such Initial Purchase Shares are so received by the Investor after 1:00 p.m.,
Eastern time, the next Business Day. For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional

 

10



--------------------------------------------------------------------------------

Accelerated Purchase, respectively, as full payment for such Purchase Shares via
wire transfer of immediately available funds on the second Business Day
following the date that the Investor receives such Purchase Shares. If the
Company or the Transfer Agent shall fail for any reason or for no reason to
electronically transfer any Purchase Shares as DWAC Shares submitted by the
Investor or its agent in respect of the Initial Purchase, or with respect to any
Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable) within three (3) Business Days following the receipt by the Company
of the price for the Initial Purchase Shares pursuant to Section 2(a), Purchase
Price, Accelerated Purchase Price or Additional Accelerated Purchase Price,
respectively, therefor in compliance with this Section 2(e), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Initial Purchase, Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable), then the Company
shall, within three (3) Business Days after the Investor’s request, either
(i) pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including customary brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total Purchase Amount paid by the
Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such purchases. The Company shall
not issue any fraction of a share of Common Stock upon the Initial Purchase or
any Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase.
If the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up or
down to the nearest whole share. All payments made under this Agreement shall be
made in lawful money of the United States of America or wire transfer of
immediately available funds to such account as the Company may from time to time
designate by written notice in accordance with the provisions of this Agreement.
Whenever any amount expressed to be due by the terms of this Agreement is due on
any day that is not a Business Day, the same shall instead be due on the next
succeeding day that is a Business Day.

(f)    Compliance with Rules of Principal Market.

(i) Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement and
the transactions contemplated hereby would be equal or greater to 24,766,904
shares of Common Stock, representing 19.99% of the shares of Common Stock
outstanding on the date of this Agreement (which number of shares shall be
reduced, on a share-for-share basis, by the number of shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of the Nasdaq Global Market or any other Principal Market on
which the Common Stock may be listed or quoted) (the “Exchange Cap”), unless and
until the Company elects to solicit stockholder approval of the issuance of
Common Stock as contemplated by this Agreement and the stockholders of the
Company have in fact approved such issuance in accordance with the applicable
rules and regulations of the Nasdaq Global Market, any other Principal Market on
which the Common Stock may be listed or quoted, and the Company’s Amended and
Restated Certificate of Incorporation, as amended (the “Certificate of
Incorporation”), and the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”). For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its stockholders to approve the issuance of Common Stock
as contemplated by this Agreement; provided, that if stockholder approval is not
obtained in accordance with this Section 2(f)(i), the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all times during the term of this Agreement (except as set forth in
Section 2(f)(ii) below).

 

11



--------------------------------------------------------------------------------

(ii) At-Market Transaction. Notwithstanding Section 2(f)(i) above, the Exchange
Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price and in
accordance with any other applicable rules of the Nasdaq Global Market or any
other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(f)(i) is obtained).

(iii) General. The Company shall not issue any Securities pursuant to this
Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or (B) a breach of the rules and regulations of
the Principal Market. Furthermore, the Company agrees that it shall not issue
any Securities pursuant to this Agreement if, at the time of such issuance
(Y) the effectiveness of the Registration Statement registering the Securities
has lapsed for any reason (including, without limitation, the issuance of a stop
order or similar order) or (Z) the Registration Statement is unavailable for the
sale by the Company to the Investor (or the resale by the Investor, as the case
may be) of any or all of the Securities to be issued to the Investor under the
Transaction Documents. The provisions of this Section 2(f) shall be implemented
in a manner otherwise than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market. In addition, the Company shall not issue or
sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not have any obligation to purchase or acquire any shares of Common Stock
pursuant to this Agreement, to the extent that after giving effect thereto, the
number of shares of Common Stock that would be issued, together with the number
of shares then outstanding, would exceed the number of shares authorized by the
Company’s Certificate of Incorporation in effect at such time, and any request
by the Company to issue or sell shares of Common Stock under this Agreement
shall be void ab initio to the extent of such excess.

(g)    Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 4.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”); provided that, if such Beneficial Ownership
Limitation is reached due, in whole or in part, to purchases of Common Stock by
the Investor other than from the Company, the Investor shall dispose of such
shares purchased other than from the Company to the extent necessary to permit
the Company to issue Common Stock to the Investor pursuant to this Agreement.
Upon the written or oral request of the Investor, the Company shall promptly
(but not later than one (1) Business Day) confirm orally or in writing to the
Investor the number of shares of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.

 

12



--------------------------------------------------------------------------------

  3.

INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:

(a)    Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(b)    Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

(c)    No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(d)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(e)    Residency. The Investor is a resident of the State of Illinois.

(f)    Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, Investor has not, nor has any Person acting
on behalf of or pursuant to any understanding with Investor, directly or
indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Investor first received a term sheet (written or oral) as of the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Other than to other Persons party to this Agreement, Investor
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

(g)    No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

13



--------------------------------------------------------------------------------

  4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:

(a)    Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation or default of any of the provisions of its respective certificate or
articles of formation or incorporation, bylaws or other organizational or
charter documents, except as would not reasonably be expected to have a Material
Adverse Effect. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries.

(b)    Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in
Section 5(e)) and, subject to having sufficient authorized but unissued shares
under the Company’s Certificate of Incorporation, the issuance of the Purchase
Shares issuable under this Agreement, have been duly authorized by the Company’s
Board of Directors and the Strategic Committee thereof and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors (or a duly authorized
committee thereof) has approved resolutions (the “Signing Resolutions”) to
authorize this Agreement and the transactions contemplated hereby. The Signing
Resolutions are valid, in full force and effect and have not been modified or
supplemented in any respect. The Company has delivered to the Investor a
certified copy of the Signing Resolutions. Except as set forth in this
Agreement, no other approvals or consents of the Company’s Board of Directors
and/or stockholders is necessary under applicable laws and the Company’s
Certificate of Incorporation and/or Bylaws to authorize the execution and
delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

(c)    Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the SEC Documents. Except as disclosed in the SEC
Documents, (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to

 

14



--------------------------------------------------------------------------------

subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act, (v) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company, (vi) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company has furnished
to the Investor true and correct copies of the Company’s Amended and Restated
Certificate of Incorporation, as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as in effect on the date hereof
(the “Bylaws”).

(d)    Issuance of Securities. Upon issuance and payment thereof in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The Commitment Shares (as defined below in
Section 5(e)) have been duly authorized and, upon issuance in accordance with
the terms of this Agreement, shall be validly issued, fully paid and
nonassessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
6,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. The Securities
are being issued pursuant to the Registration Statement and the issuance of the
Securities has been registered by the Company pursuant to the Securities Act.
Upon receipt of the Purchase Shares and the Commitment Shares, the Investor will
have good and marketable title to such Securities and such Securities will be
immediately freely tradable on the Principal Market by any holder who is not an
“affiliate” under the Act.

(e)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company) or by which any property or
asset of the Company is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which would not reasonably be expected to result in a
Material Adverse Effect. The Company is not in violation of any term of or is in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company, except for possible conflicts, defaults,
terminations or amendments which would not reasonably be expected to have a
Material Adverse Effect. The business of the Company is not being conducted, and
shall not be conducted, in violation of any law, ordinance, regulation of any
governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market and under the Corporate
Financing Rule 5110 of the Financial Industry Regulatory Authority (FINRA), the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory

 

15



--------------------------------------------------------------------------------

agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents in accordance with the terms
hereof or thereof. Except as set forth elsewhere in this Agreement, all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence shall be obtained or
effected on or prior to the Commencement Date.

(f)    SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates and to the
Company’s knowledge, the SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as
applicable.    None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. Except as publicly available through the
SEC’s Electronic Data Gathering, Analysis, and Retrieval system (EDGAR) or in
connection with a confidential treatment request submitted to the SEC, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof other than SEC comment letters relating to the
Company’s filings under the Exchange Act and the Securities Act. There are no
“unresolved” SEC comments. To the Company’s knowledge, the SEC has not commenced
any enforcement proceedings against the Company.

(g)    Absence of Certain Changes. Since December 31, 2018, except as set forth
in the SEC Documents, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

(h)    Absence of Litigation. Except as disclosed in the Registration Statement
or the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such, which would
reasonably be expected to have a Material Adverse Effect.

(i)    Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction

 

16



--------------------------------------------------------------------------------

Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s purchase of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

(j)    No Aggregated Offering. Except for offers and sales disclosed in the SEC
Documents, neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would cause this offering of the Securities to be aggregated with prior
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Principal Market.

(k)    Intellectual Property Rights. Except as disclosed in the Registration
Statement or the SEC Documents, the Company owns or possesses adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct its businesses as now conducted. None of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect.    The Company does not have any knowledge of any infringement
by the Company of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which would reasonably be expected to have a Material
Adverse Effect.

(l)    Environmental Laws. Except as disclosed in the Registration Statement or
the SEC Documents, the Company (i) are in compliance with any and all applicable
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where, in each of the three foregoing clauses, the
failure to so comply could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(m)    Title. Except as disclosed in the Registration Statement or the SEC
Documents, the Company has good and marketable title in fee simple to all real
property owned by them and good and marketable title in all personal property
owned by them that is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects (“Liens”) and, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties. Any real property and
facilities

 

17



--------------------------------------------------------------------------------

held under lease by the Company are held by it under valid, subsisting and
enforceable leases with which the Company is in compliance with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

(n)    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not materially and adversely
affect the financial condition of the Company.

(o)    Regulatory Permits. Except as disclosed in the Registration Statement or
the SEC Documents, (i) the Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its respective business, and (ii) the Company
has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except, in the
case of each of the two foregoing clauses, as would not reasonably be expected
to have a Material Adverse Effect.

(p)    Tax Status. Except as disclosed in the Registration Statement or the SEC
Documents, the Company has made or filed all federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and except as
would not reasonably be expected to have a Material Adverse Effect.

(q)    Transactions With Affiliates. Except as set forth in the Registration
Statement or the SEC Documents, to the Company’s knowledge, none of the
Company’s stockholders, officers, directors, or any family member or affiliate
of any of the foregoing, has either directly or indirectly any interest in, or
is a party to, any transaction that would be required to be disclosed as a
related party transaction pursuant to Rule 404 of Regulation S-K promulgated
under the Securities Act.

(r)    Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

(s)     Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or any Prospectus Supplements thereto.    The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business

 

18



--------------------------------------------------------------------------------

and the transactions contemplated hereby, taken as a whole, including the
disclosure schedules to this Agreement, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the 12 months preceding the
date of this Agreement taken as a whole did not as of their issue date contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

(t)    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u)    Registration Statement. The Company has prepared and filed with the SEC
in accordance with the provisions of the Securities Act the Registration
Statement. The Registration Statement was declared effective by order of the SEC
on November 13, 2018. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has
(i) suspended or withdrawn the effectiveness of the Registration Statement or
(ii) issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement without
reliance on General Instruction I.B.6. of Form S-3, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Registration
Statement, as of its effective date, meets the requirements set forth in Rule
415(a)(1)(x) pursuant to the Securities Act. At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
Securities Act) relating to any of the Securities, the Company was not and is
not an Ineligible Issuer

 

19



--------------------------------------------------------------------------------

(as defined in Rule 405 of the Securities Act). The Company has not distributed
any offering material in connection with the offering and sale of any of the
Securities, and, until the Investor does not hold any of the Securities, shall
not distribute any offering material in connection with the offering and sale of
any of the Securities, to or by the Investor, in each case, other than the
Registration Statement or any amendment thereto, the Prospectus or any
Prospectus Supplement required pursuant to applicable law or the Transaction
Documents. The Company has not made, and agrees that unless it obtains the prior
written consent of the Investor it will not make, an offer relating to the
Securities that would constitute a “free writing prospectus” as defined in Rule
405 under the Securities Act. The Company shall comply with the requirements of
Rules 164 and 433 under the Securities Act applicable to any such free writing
prospectus consented to by the Investor, including in respect of timely filing
with the SEC, legending and record keeping.

(v)    DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(w)     Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

(x)    Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(x), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

(y)    Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(z)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from the Principal Market to the effect that the
Company is not in compliance with the listing or maintenance requirements of the
Principal Market. Other than as disclosed in the SEC Documents, the Company is
in compliance with all such listing and maintenance requirements.

(aa)    Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

(bb)    No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

20



--------------------------------------------------------------------------------

(cc)    Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.

 

  5.

COVENANTS.

(a)    Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company further agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Current Report and the Initial Prospectus Supplement at least
two (2) Business Days prior to their filing with the SEC, the Company shall give
due consideration to all such comments, and the Company shall not file the
Current Report or the Initial Prospectus Supplement with the SEC in a form to
which the Investor reasonably objects. The Investor shall use its reasonable
best efforts to comment upon the Current Report and the Initial Prospectus
Supplement within one (1) Business Day from the date the Investor receives the
final pre-filing draft version thereof from the Company. The Investor shall
furnish to the Company such information regarding itself, the Securities held by
it and the intended method of distribution thereof, including any arrangement
between the Investor and any other Person relating to the sale or distribution
of the Securities, as shall be reasonably requested by the Company in connection
with the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.

(b)    Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
the Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

(c)    Listing/DTC. To the extent applicable, the Company shall promptly secure
the listing of all of the Purchase Shares and Commitment Shares to be issued to
the Investor hereunder on the Principal Market (subject to official notice of
issuance) and upon each other national securities exchange or automated
quotation system, if any, upon which the Common Stock is then listed, and shall
use commercially reasonable efforts to maintain, so long as any shares of Common
Stock shall be so listed, such listing of all such Securities from time to time
issuable hereunder. The Company shall use commercially reasonable efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
The Company shall not take any action that would reasonably be expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from the
Principal Market regarding the continued eligibility

 

21



--------------------------------------------------------------------------------

of the Common Stock for listing on the Principal Market; provided, however, that
the Company shall not provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information, and the
Company would not be required to publicly disclose such notice in any report or
statement filed with the SEC under the Exchange Act (including on Form 8-K) or
the Securities Act. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 5(c). The Company shall take
all action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

(d)    Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e)    Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause the Transfer
Agent to issue, on the Commencement Date, 375,000 shares of Common Stock (the
“Commitment Shares”) directly to the Investor electronically as DWAC Shares and
shall deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions
with respect to the issuance of the Commitment Shares. For the avoidance of
doubt, all of the Commitment Shares shall be fully earned as of the Commencement
Date of this Agreement, whether or not any Purchase Shares other than the
Initial Purchase are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

(f)    Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business hours.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The receiving party may disclose
Confidential Information to the extent such information is required to be
disclosed by law, regulation or order of a court of competent jurisdiction or
regulatory authority, provided that the receiving party shall promptly notify
the disclosing party when such requirement to disclose arises, and shall
cooperate with the disclosing party so as to enable the disclosing party to:
(i) seek an appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company and the Investor agree
that neither the Company nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
may reasonably be considered to constitute material, non-public information,
unless a simultaneous public announcement thereof is made by the Company in the
manner contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf after the date of
this Agreement (as determined in the reasonable good

 

22



--------------------------------------------------------------------------------

faith judgment of the Investor), in addition to any other remedy provided herein
or in the other Transaction Documents, the Investor shall have the right to make
a public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information prior to any such disclosure by the Investor, and the
Company shall have failed to publicly disclose such material, non-public
information within such time period. The Investor shall not have any liability
to the Company, or any of its directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

(g)     Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

(h)    Taxes.    The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

(i)     Effective Registration Statement; Current Prospectuses. The Company
shall use its reasonable best efforts to keep the Registration Statement
effective pursuant to Rule 415 promulgated under the Securities Act, and to keep
the Registration Statement and the Prospectus current and available for
issuances and sales of all of the Securities by the Company to the Investor, and
for the resale by the Investor as prescribed by Registration Rights Agreement,
the Company shall comply with all applicable federal, state and foreign
securities laws in connection with the offer, issuance and sale of the
Securities contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

(j)    Stop Orders. The Company shall advise the Investor promptly (but in no
event later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information with respect thereto; (ii) of the
Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
Company’s receipt of any notification of the suspension of qualification of the
Securities for offering or sale in any jurisdiction or the initiation or
contemplated initiation of any proceeding for such purpose; and (iii) of the
Company becoming aware of the happening of any event, which makes any statement
of a material fact made in the Registration Statement, the Prospectus or any
Prospectus Supplement untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Prospectus Supplement in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other law. The Company shall not be required to disclose
to the Investor the substance or specific reasons of any of the events set forth
in clauses (i) through (iii) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred. The

 

23



--------------------------------------------------------------------------------

Company shall not deliver to the Investor any Regular Purchase Notice,
Accelerated Purchase Notice or Additional Accelerated Purchase Notice, and the
Investor shall not be obligated to purchase any shares of Common Stock under
this Agreement, during the continuation or pendency of any of the foregoing
events. If at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, the Company shall use its
reasonable best efforts to obtain the withdrawal of such order at the earliest
possible time. The Company shall furnish to the Investor, without charge, a copy
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to the Registration Statement or the Prospectus, as the
case may be.

(k)    Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall promptly furnish to the Investor a
copy thereof. In addition, for so long as, in the reasonable opinion of counsel
for the Investor, the Prospectus is required to be delivered in connection with
any acquisition or sale of Securities by the Investor, the Company shall not
file any Prospectus Supplement with respect to the Securities without furnishing
to the Investor as many copies of such Prospectus Supplement, together with the
Prospectus, as the Investor may reasonably request.

(l)    Prospectus Delivery. The Company consents to the use of the Prospectus
(and of each Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Securities may be sold by the Investor, in connection
with the offering and sale of the Securities and for such period of time
thereafter as the Prospectus is required by the Securities Act to be delivered
in connection with sales of the Securities. The Company will make available to
the Investor upon request, and thereafter from time to time will furnish to the
Investor, as many copies of the Prospectus (and each Prospectus Supplement
thereto) as the Investor may reasonably request for the purposes contemplated by
the Securities Act within the time during which the Prospectus is required by
the Securities Act to be delivered in connection with sales of the Securities.
If during such period of time any event shall occur that in the reasonable
judgment of the Company and its counsel, or in the reasonable judgment of the
Investor and its counsel, is required to be set forth in the Registration
Statement, the Prospectus or any Prospectus Supplement or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration

 

24



--------------------------------------------------------------------------------

Statement or such Prospectus Supplement, as applicable, as may be necessary to
reflect any such change or to effect such compliance. The Company shall have no
obligation to separately advise the Investor of, or deliver copies to the
Investor of, the SEC Documents, all of which the Investor shall be deemed to
have notice of.

(m)    Aggregation. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

(n)    Use of Proceeds. The Company will use the net proceeds from the offering
as described in the Prospectus.

(o)    Other Transactions. During the term of this Agreement, the Company shall
not enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

(p)    Required Filings Relating to Purchases. To the extent required under the
Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the quarterly period
that ended immediately before the filing of such report in which sales of
Purchase Shares were made to the Investor under this Agreement, and file such
report with the SEC within the applicable time period required by the Exchange
Act. The Company shall not file any Prospectus Supplement pursuant to this
Section 5(p), and shall not file any report containing disclosure relating to
such sales of Purchase Shares, unless a copy of such Prospectus Supplement or
disclosure has been submitted to the Investor a reasonable period of time before
the filing and the Investor has not reasonably objected thereto (it being
acknowledged and agreed that the Company shall not submit any portion of any
Form 10-K or Form 10-Q other than the specific disclosure relating to any sales
of Purchase Shares). The Company shall also furnish copies of all such
Prospectus Supplements to each exchange or market in the United States on which
sales of the Purchase Shares may be made as may be required by the rules or
regulations of such exchange or market, if applicable.

(q)    No Variable Rate Transactions. From and after the date of this Agreement
until the 24-month anniversary of the date of this Agreement (irrespective of
any earlier termination of this Agreement), the Company shall be prohibited from
effecting or entering into an agreement to effect, at any time during which the
Investor beneficially owns more than 50,000 shares of Common Stock (as

 

25



--------------------------------------------------------------------------------

calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder), any issuance by the Company of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, other than in connection with an Exempt Issuance. The Investor
shall be entitled to obtain injunctive relief as provided in Section 12(m)
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Common
Stock Equivalents” means any securities of the Company which entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price, exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such debt or equity securities, or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any
“full-ratchet” anti-dilution provisions, but excluding any “weighted average”
anti-dilution provisions or any “cashless” or “net” exercise provisions), (ii)
issues or sells any debt or equity securities, including without limitation,
Common Stock or Common Stock Equivalents, either (A) at a price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, or (B) that is subject to or contains any put, call,
redemption, buy-back, price-reset or other similar provision or mechanism
(including, without limitation, a “Black-Scholes” put or call right) that
provides for the issuance of additional debt or equity securities of the Company
or the payment of cash by the Company, or (iii) enters into any agreement,
including, but not limited to, an “equity line of credit” or other continuous
offering or similar offering of Common Stock or Common Stock Equivalents,
whereby the Company may sell Common Stock or Common Stock Equivalents at a
future determined price. “Exempt Issuance” means the issuance of (a) Common
Stock or options or other equity incentive awards to employees, officers,
directors or vendors of the Company pursuant to any stock or option plan duly
adopted for such purpose, by the Board of Directors or a majority of the members
of a committee of directors established for such purpose, (b) securities upon
the exercise or exchange of or conversion of any Securities issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities issued
pursuant to acquisitions or strategic transactions approved by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, which acquisitions or strategic transactions can have a
Variable Rate Transaction component, provided that any such issuance shall only
be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising equity capital or to an entity whose primary business is
investing in securities, and (d) shares of Common Stock issued pursuant to any
“at-the-market offering” of Common Stock through a registered broker-dealer
pursuant to an agreement executed from and after the date of this Agreement.

 

26



--------------------------------------------------------------------------------

  6.

TRANSFER AGENT INSTRUCTIONS.

On the Commencement Date, the Company shall issue to the Transfer Agent (and any
subsequent transfer agent) irrevocable instructions, in the form substantially
similar to those used by the Investor in substantially similar transactions, to
issue the Purchase Shares and the Commitment Shares in accordance with the terms
of this Agreement (the “Irrevocable Transfer Agent Instructions”). All
Securities to be issued to or for the benefit of the Investor pursuant to this
Agreement shall be issued as DWAC Shares. The Company warrants to the Investor
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 6 will be given by the Company to the Transfer Agent
with respect to the Securities, and the Securities shall otherwise be freely
transferable on the books and records of the Company.

 

  7.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

(a)    The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b)    No stop order with respect to the Registration Statement shall be pending
or threatened by the SEC;

(c)    All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required prior to the commencement of
sales of Purchase Shares under the Securities Act, the Exchange Act, applicable
state securities or “Blue Sky” laws or applicable rules and regulations of the
Principal Market or otherwise required by the SEC, the Principal Market, or any
state securities regulators;

(d)    No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents;

(e)    All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and

(f)    The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

27



--------------------------------------------------------------------------------

  8.

CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a)    The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b)    The Common Stock shall be listed on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

(c)    The Investor shall have received the opinion letter of the Company’s
legal counsel dated as of the Commencement Date substantially in the form agreed
to prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

(d)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 4 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO or CFO of the Company, dated as
of the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

(e)    The Board of Directors of the Company (or a duly authorized committee
thereof) shall have adopted the Signing Resolutions, which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

(f)    As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 6,000,000 shares of Common Stock;

(g)    The Irrevocable Transfer Agent Instructions shall have been delivered to
and acknowledged in writing by the Company and the Company’s Transfer Agent (or
any successor transfer agent), and the Commitment Shares required to be issued
on the Commencement Date in accordance with Section 5(e) hereof shall have been
issued directly to the Investor electronically as DWAC Shares;

(h)    The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

(i)    The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

28



--------------------------------------------------------------------------------

(j)    The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;

(k)    The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount of Common Stock
registered under the Registration Statement which is sufficient to issue to the
Investor not less than (i) the full Available Amount worth of Purchase Shares
plus (ii) all of the Commitment Shares. The Current Report and the Initial
Prospectus Supplement each shall have been filed with the SEC, as required
pursuant to Section 5(a), and copies of the Prospectus shall have been delivered
to the Investor in accordance with Section 5(l) hereof. The Prospectus shall be
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale of all of the Securities by the
Investor. Any other Prospectus Supplements required to have been filed by the
Company with the SEC under the Securities Act at or prior to the Commencement
Date shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Securities Act. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;

(l)    No Event of Default (as defined below) has occurred, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;

(m)    All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(n)    No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

(o)    No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

29



--------------------------------------------------------------------------------

  9.

INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees, members, managers,
employees and direct or indirect investors and any of the foregoing Person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to: (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(d) any violation of the Securities Act, the Exchange Act, state securities or
“Blue Sky” laws, or the rules and regulations of the Principal Market in
connection with the transactions contemplated by the Transaction Documents by
the Company or any of its affiliates, officers, directors or employees, (e) any
untrue statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d), (e) and (f) of this Section 9 shall not inure to the benefit of
the Investor to the extent such Indemnified Liabilities are based on a failure
of the Investor to deliver or to cause to be delivered the Prospectus made
available by the Company, if such Prospectus was timely made available by the
Company pursuant to Section 5(l), and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law; provided that no seller of Securities guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Securities
who was not guilty of fraudulent misrepresentation. Any required indemnification
payment for any particular claim shall be made within thirty (30) days from the
date the Investor makes written request for it. If any action

 

30



--------------------------------------------------------------------------------

shall be brought against any Indemnitee in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnitee shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee, except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Indemnitee, in which case the Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel.

 

  10.

EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a)    the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order) or the Registration Statement or the Prospectus
is unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

(b)    the suspension of the Common Stock from trading or the failure of the
Common Stock to be listed on the Principal Market for a period of one
(1) Business Day, provided that the Company may not direct the Investor to
purchase any shares of Common Stock during any such suspension;

(c)    the delisting of the Common Stock from The NASDAQ Global Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, The NASDAQ Capital Market, The NASDAQ Global
Select Market, the NYSE American, the NYSE Arca, the OTC Bulletin Board or, or
the OTCQX or OTCQB operated by the OTC Markets Group, Inc. (or nationally
recognized successor to any of the foregoing);

(d)    the failure for any reason by the Transfer Agent to issue Purchase Shares
to the Investor within three (3) Business Days after the applicable Purchase
Date, Accelerated Purchase Date or Additional Accelerated Purchase Date (as
applicable) which the Investor is entitled to receive such Securities;

(e)    the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(f)    if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

31



--------------------------------------------------------------------------------

(g)    if the Company, pursuant to or within the meaning of any Bankruptcy Law,
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

(i)    if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

(j)    if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent the Exchange Cap is applicable pursuant to Section 2(f) hereof)
and the Company’s stockholders have not approved the transactions contemplated
by this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Global Market or other Principal Market on which the Common Stock may be
listed or quoted after the date of this Agreement, the Certificate of
Incorporation and the Bylaws.

In addition to any other rights and remedies under applicable law and this
Agreement, so long as any event constituting an Event of Default has occurred
and is continuing, or if any event which, after notice and/or lapse of time,
would become an Event of Default, has occurred and is continuing the Company
shall not deliver to the Investor any Regular Purchase Notice or Accelerated
Purchase Notice, and the Investor shall not purchase any shares of Common Stock
under this Agreement.

 

  11.

TERMINATION

This Agreement may be terminated only as follows:

(a)    If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b)    In the event that the Commencement shall not have occurred on or before
January 31, 2019, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(f) or Section 8(d), as applicable, could not then be satisfied.

(c)     At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

32



--------------------------------------------------------------------------------

(d)    This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e)    If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under this Agreement with respect to pending Regular
Purchases , Accelerated Purchases and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Regular Purchases , Accelerated Purchases and Additional
Accelerated Purchases under this Agreement or (ii) be deemed to release the
Company or the Investor from any liability for intentional misrepresentation or
willful breach of any of the Transaction Documents.

 

  12.

MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

33



--------------------------------------------------------------------------------

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)    Entire Agreement; Amendment. This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter hereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.

(f)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

If to the Company:

MicroVision, Inc.

6244 185th Avenue NE, Suite 100

Redmond, Washington 98052

Telephone:    

Facsimile:    

Email:    

  Attention:

CFO and General Counsel

With a copy (which shall not constitute notice or service of process) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

  Telephone:

617-951-7000

  Facsimile:

617-951-7050

  Email:

joel.freedman@ropesgray.com and thomas.fraser@ropesgray.com

  Attention:

Joel F. Freedman, Esq. and Thomas J. Fraser, Esq.

 

34



--------------------------------------------------------------------------------

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:    

Facsimile:    

Email:    

  Attention:

Josh Scheinfeld/Jonathan Cope

With a copy (which shall not constitute notice or service of process) to:

K&L Gates, LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131

  Telephone:

305.539.3300

  Facsimile:

305.358.7095

  E-mail:

clayton.parker@klgates.com/matthew.ogurick@klgates.com

  Attention:

Clayton E. Parker, Esq./Mathew Ogurick, Esq.

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns,
and, except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

(i)    Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof; provided, however, that the Company’s obligations pursuant to this
Section 12(i) shall not apply if the form and substance of such press release,
SEC filing, or other public disclosure relating to the Investor, its purchases
hereunder or any aspect of the Transaction Documents or the transactions
contemplated thereby previously have been publicly disclosed by the Company in
compliance with this Section 12(i). The Company agrees and acknowledges that its
failure to fully comply with this provision constitutes a Material Adverse
Effect.

 

35



--------------------------------------------------------------------------------

(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)    No Financial Advisor, Placement Agent, Broker or Finder.    The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder engaged by the Company relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

(l)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(m)    Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

(n)    Enforcement Costs. In the event of a dispute arising out of or relating
to this Agreement, if a court of competent jurisdiction determines in a final,
non-appealable order that a party has breached this Agreement, then in addition
to any other available remedies, the non-breaching party shall be entitled to
(in addition to all other available remedies), and the breaching party shall be
liable for, the reasonable legal fees and expenses incurred by the non-breaching
party in connection with such dispute, including any appeals in connection
therewith.

(o)    Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

*    *    *    *    *

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

THE COMPANY: MICROVISION, INC. By:  

/s/ Stephen P. Holt

Name: Stephen P. Holt Title: Chief Financial Officer INVESTOR: LINCOLN PARK
CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL, LLC BY: ROCKLEDGE CAPITAL
CORPORATION By:  

/s/ Josh Scheinfeld

Name: Josh Scheinfeld Title: President

 

37



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 4(x)   Agent Fees

EXHIBITS

 

Exhibit A    Form of Officer’s Certificate Exhibit B    Form of Secretary’s
Certificate Exhibit C    Information About Investor Furnished to the Company



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 4(x) – Agent Fees

N/A



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of December 27, 2019,
(“Purchase Agreement”), by and between MICROVISION, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”). Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.

The undersigned, [______________], [______________] of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

1.    I am the [______________] of the Company;

2.    The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);

3.    The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

4.    The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company currently have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is currently financially solvent and is generally able to pay its debts as they
become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

    

Name:

Title:

The undersigned as [____________] of MicroVision, Inc., a Delaware corporation,
hereby certifies that [______________] is the duly elected, appointed, qualified
and acting [______________] of MicroVision, Inc., and that the signature
appearing above is his genuine signature.

 

    

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of December 27, 2019,
(“Purchase Agreement”), by and between MICROVISION, INC., a Delaware corporation
(the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Sixteen Million Dollars
($16,000,000) of the Company’s Common Stock, $0.001 par value (the “Common
Stock”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned, [_____________], [_______________] of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

1.    I am the [______________] of the Company.

2.    Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws (“Bylaws”) and Amended and Restated Certificate
of Incorporation (“Charter”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

3.    Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
[_____________], at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

4.    As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

    

Secretary

The undersigned as [__________] of MicroVision, Inc., a Delaware corporation,
hereby certifies that [________] is the duly elected, appointed, qualified and
acting [______________] of MicroVision, Inc., and that the signature appearing
above is his genuine signature.

 

    

        Name:

        Title:



--------------------------------------------------------------------------------

EXHIBIT C

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Initial Prospectus Supplement

Information With Respect to Lincoln Park Capital

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 307,265 shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.